Citation Nr: 0206164	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  00-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a seizure disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDINGS OF FACT

1.  In an unappealed rating decision of September 1979, 
service connection for grand mal seizures was denied.  

2.  The evidence received subsequent to the September 1979 
rating decision is either cumulative or duplicative of the 
evidence previously of record or is not so significant by 
itself or in the context of the evidence previously of record 
that it must be considered to fairly decide the merits of the 
claim for service connection for a seizure disorder.

3.  In an unappealed rating decision of August 1999, 
reopening of the veteran's claim for service connection for 
post traumatic stress disorder (PTSD) was denied on the basis 
that no new and material evidence had been received.

4.  The evidence received subsequent to the August 1999 
decision includes evidence which is not cumulative or 
duplicative of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for PTSD.
CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a seizure disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The Board will 
assume for the purpose of this decision that the VCAA is 
applicable to the veteran's claims to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence that is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claims to reopen, which were 
received before that date.

As explained below, the Board has determined that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for PTSD.  Therefore, no 
additional information or evidence is needed to substantiate 
this claim to reopen.  

With respect to the seizure disorder, the record reflects 
that the VCAA and the implementing regulations were in effect 
when the RO most recently considered this claim to reopen.  
The record reflects that the RO has informed the veteran of 
the requirements to reopen this claim, the evidence it has 
considered and the reasons for its decision.  It has 
adequately put him on notice of the information and evidence 
needed to substantiate this claim to reopen.  In addition, it 
has obtained all available service medical records and all 
identified post-service medical records pertaining to this 
disability.  Neither the veteran nor his representative has 
identified any additional, available evidence or information 
that could be obtained to substantiate this claim to reopen.  
Therefore, the Board is satisfied that no further action is 
required to comply with the notice or duty to assist 
provisions of the VCAA and the implementing regulations. 

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

Service incurrence or aggravation of epilepsy or organic 
disease of the nervous system may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Generally, a claim which has been denied in an unappealed 
rating or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 1991).  The 
exception to this is where new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  The evidence received 
subsequent to the last final decision is presumed credible 
for the purposes of reopening claim, unless it is inherently 
false or untrue, or is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet.App. 216 (1995); 
Justus v. Principi, 3 Vet.App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Seizure disorder

Service connection for grand mal seizures was denied in a 
rating decision of September 1979 on the basis that a seizure 
disorder was not present in service or shown until almost 
three years after the veteran's discharge from service.  The 
veteran was advised of this decision and his appellate rights 
but did not submit a notice of disagreement within one year 
of the notice.  The evidence then of record included service 
medical records indicating that the veteran gave a history on 
examination for discharge of hospitalization for one day in 
1971 for heat stroke.  The service medical records then of 
record do not show that the veteran had a seizure or was 
found to have a seizure disorder.  The post-service medical 
evidence then of record documents treatment of the veteran in 
July 1977 for grand mal seizures.  The treatment records note 
that the veteran was a poor historian but apparently had a 
febrile convulsive seizure at the age of 2 and thereafter did 
well until experiencing a grand mal seizure in May 1975.   

The evidence received since the September 1979 rating 
decision includes a copy of an article entitled Heatstroke: 
It's Clinical Picture and Mechanism in 39 Cases from the 
Quarterly Journal of Medicine (Oct. 67).  The article notes, 
in essence, that convulsive seizures often occurred in 
heatstroke.  The veteran also submitted a fact sheet from an 
unknown source entitled What Sets Off Seizures? which 
indicates, among other things, that extreme heat or cold can 
trigger a seizure.  This evidence is general in nature and 
does not address whether the veteran's seizure disorder is 
etiologically related to heat stroke.  Therefore, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

In August 1987, copies of the veteran's service personnel 
records (DA Form 20) were received from the National 
Personnel Records Center (NPRC).  A May 2001 letter from the 
U.S. Armed Services Center for Research of Unit Records was 
received with enclosures.  In November 2001, a copy of a unit 
morning report with an entry related to the veteran was 
received.  There is no information in this evidence which 
suggests that the veteran had a seizure during service or 
that his current seizure disorder is otherwise etiologically 
related to service.  Therefore, this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

A July 1999 VA clinical record entry notes the veteran 
believed his seizures were due to an episode of heat stroke 
in service and that he had brought documentation of heat 
stroke in service.  The record notes that seizures are a 
common concomitant of acute heat stroke but the role of heat 
stroke as a precipitating event for a persistent seizure 
disorder was not established.  This record does not address 
whether the veteran had a seizure during service and does not 
support the proposition that heat stroke can cause a chronic 
seizure disorder.  Therefore, it is not so significant that 
it must be considered to fairly consider the merits of the 
veteran's claim.  

Other medical evidence added to the record documents 
treatment and evaluation of the veteran for seizures many 
years after his discharge from service and notes that the 
veteran gave a history of a seizure disorder originating in 
service.  Information which is simply recorded by a medical 
examiner without any medical comment by the examiner, does 
not constitute competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Therefore, this medical 
evidence is cumulative in nature and is not so significant 
that it must be considered to fairly decide the merits of the 
claim.

The evidence added to the record also includes statements 
from the veteran and transcripts of his hearings before 
Decision Review Officers at the RO.  In his statements and at 
the RO hearings, the veteran has essentially stated his 
belief that he had a seizure during service coincident to 
heat stroke and that he has had a chronic seizure disorder 
since then.  Although the veteran is competent to testify to 
matters susceptible to lay observation, as a lay person, he 
is not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, his statements and the 
hearings transcripts are not so significant that they must be 
considered to fairly decide the merits of the veteran's 
claim.

The other evidence added to the record simply is not relevant 
to whether the veteran had a seizure during service or within 
one year of his discharge from service, or whether his 
current seizure disorder is etiologically related to service.  
Therefore, it is not material. 

Accordingly, reopening of the claim for service connection 
for a seizure disorder is not warranted.  

PTSD

Service connection for PTSD was denied in a January 1989 
Board decision on the basis that a diagnosis of PTSD had not 
been established.  Reopening of the claim was denied in an 
unappealed rating decision of August 1999 on the basis that 
no new and material evidence had been received.  The evidence 
received since the August 1999 rating decision includes 
medical evidence showing diagnoses of PTSD based on service 
stressors.  This evidence is neither cumulative nor redundant 
of the evidence previously of record and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, reopening of the claim is 
in order.

The Board will now undertake additional development on the 
issue of service connection for PTSD pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will proceed with further consideration of the 
service connection issue.


ORDER

The Board having determined that no new and material evidence 
has been received, reopening of the claim for service 
connection for a seizure disorder is denied.

The Board having determined that new and material evidence 
has been received, reopening of the claim for service 
connection for PTSD is granted.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

